BY

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page I of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

‘United States of America _ 7 JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
German Gonzalez-Gonzalez —- Case Number: 3:20-mj-20267

 

Jason T. Confortij
Defendant's Attorney

 

 

 

REGISTRATION NO, 94153298 7
FEB O 8 2020.

 

 

 

 

 

 

Lady
SA

 

 

THE DEFENDANT: .
XI pleaded guilty to count(s) 1 of Complaint CLERK US DISTHIGT COURT
: , , SGUTHERT iis Tits? GP Ciro A
L} was found guilty to count(s) ay Sead

after a-plea of not guilty. . -
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
LI The defendant has been found not guilty on count(s)
Cl Count(s) dismissed on the motion of the United States. |
IMPRISONMENT | .

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term ot

~ i

JS TIME SERVED oO _ __ days

Assessment: $10 WAIVED & Fine: WAIVED _ |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, charged in case ~

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, February 5, 2020
Date of Imposition of Sentence

 

an

. ane or .
? a ( * ) | : .
Received ee VE i:

DUSM Ne” HONORABLE BARRY M. KURREN
. UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a B | , : 3:20-mj-20267

 
